Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 4, “each reflected acoustic signal measurements” should be --each of the reflected acoustic signal measurements-- to correct a grammatical error.
In claim 11, line 7, “each reflected acoustic signal measurements” should be --each of the reflected acoustic signal measurements-- to correct a grammatical error.
In claim 20, line 5, “each reflected acoustic signal measurements” should be --each of the reflected acoustic signal measurements-- to correct a grammatical error.
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “generating [] a fracture extension estimate representing a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction, wherein generating the fracture extension estimate includes, determining a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements, and determining, based on the determined fracture intensity threshold, the fracture extension estimate for each of the plurality of reflected acoustic signal measurements, generating [] a three-dimensional fracture network model corresponding to the fracture extension estimates generated for each of the plurality of reflected acoustic signal measurements.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; or are mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “ “receiving, by a processor, a plurality of reflected acoustic signal measurements acquired in response to emission of acoustic waves by one or more sensors disposed in a wellbore within a target region, wherein each reflected acoustic signal measurements represents a strength of reflected acoustic waves as a function of time measured in at least one predetermined direction oriented with respect to an axis of the wellbore” and “outputting, by the processor, the three-dimensional fracture network model.” However, the “receiving” step is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. The “outputting” is no more than providing a result of the abstract idea. The claim recites additional elements of “by a processor” in various steps. However, this limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receiving” and “outputting” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea and output a result. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. See Alice 134 S. Ct. 2347 at 2352. 
Consequently, the claim is directed to a judicial exception without significantly more. See MPEP 2106.05.

Claims 11 and 20 are similarly rejected by analogy to claim 1.

Dependent claims 2-10 and 12-19 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, the claim recites in part:
generating, by the processor, a fracture extension estimate representing a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction, wherein generating the fracture extension estimate includes, 
determining a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements, and
determining, based on the determined fracture intensity threshold, the fracture extension estimate for each of the plurality of reflected acoustic signal measurements, 
generating, by the processor, a three-dimensional fracture network model corresponding to the fracture extension estimates generated for each of the plurality of reflected acoustic signal measurements.

It is interpreted that the step of generating the fracture extension estimate, includes steps for determining the (same) fracture extension estimate for each of the plurality of reflected acoustic signal measurements. However, it is unclear how a step of generating the fracture extension estimate can comprise a step of determining the (same) fracture extension estimate for each of the plurality of reflected acoustic signal measurements. 
the fracture extension estimates generated for each of the plurality of reflected acoustic signal measurements.” This suggests that a plurality of fracture extension estimates are generated for the plurality of reflected acoustic signal measurements. Thus, it is unclear whether one fracture extension estimate or a plurality of fracture extension estimates is/are generated for the plurality of reflected acoustic signal measurements.

	For examination purpose, the limitations at issue are assumed to be:
generating, by the processor, s, each of which represents s includes, 
determining a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements, and
determining, based on the determined fracture intensity threshold, a fracture extension estimate for each of the plurality of reflected acoustic signal measurements, 
generating, by the processor, a three-dimensional fracture network model corresponding to the generated fracture extension estimates 

	Claim 11 and 20 are similarly rejected by analogy to claim 1.

	The other claims not discussed above are rejected because they inherit the above issue(s) from their linking claim(s). 

	Similar to claim 1, for examination purpose, the relevant limitation of claim 2 is assumed to be --wherein the three-dimensional fracture network model is generated by combining the generated fracture extension estimates
	Similar to claim 11, for examination purpose, the relevant limitation of claim 12 is assumed to be --wherein the three-dimensional fracture network model is generated by combining the generated fracture extension estimates

Notes
5.	Claims 1, 11, and 20 distinguish over the closest prior art of record as discussed below.
	Regarding claim 1, the closest prior art of record fails to teach the features: “generating, by the processor, a fracture extension estimate representing a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction, wherein generating the fracture extension estimate includes, determining a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements, and determining, based on the determined fracture intensity threshold, the fracture extension estimate for each of the plurality of reflected acoustic signal measurements,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 11, the closest prior art of record fails to teach the features: “generating a fracture extension estimate representing a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction, wherein generating the fracture extension estimate includes, determining a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements, and determining, based on the determined fracture intensity threshold, the fracture extension estimate for each of the plurality of reflected acoustic signal measurements,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 20, the closest prior art of record fails to teach the features: “generating a fracture extension estimate representing a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction, wherein generating the fracture extension estimate includes, determining a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements, and determining, based on the determined fracture intensity threshold, the fracture extension estimate for each of the plurality of reflected acoustic signal measurements,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ritzmann et al. (US 20180291734 A1) teaches a method of estimating one or more properties of an earth formation, involving acquiring acoustic data based on acoustic signals transmitted into a far-field region of the formation; estimating a property of one or more fractures in the far-field region based on the acoustic data; and generating at least one fracture characteristic of the formation in the near-field region and the far-field region based on the acoustic data.
PATTERSON et al. (US 20160363684 A1) teaches a method for evaluating an earth formation intersected by a borehole, involving detecting a reflective boundary in the earth formation by: generating a multipole acoustic signal with a logging tool in the borehole; identifying a shear wave signal resulting from shear body waves reflected in the formation in a near-field region of the formation around the borehole responsive to the generated multipole acoustic signal; and estimating at least a depth along the borehole of the boundary based on the shear wave signal.
Mekic et al. (US 20150013974 A1) teaches a method of estimating fractures in an earth formation, involving disposing an acoustic tool in a cased borehole in an earth formation, the acoustic tool including a multipole acoustic transmitter and an acoustic receiver; transmitting an acoustic signal into the borehole; measuring deep shear wave (DSW) signals generated from shear body waves reflected in the formation in a far-field region of the formation around the borehole; and estimating at least a location and an orientation of a fracture in the formation based on the DSW signals.

Hunter et al. (US 20160230515 A1) teaches a system is configured to fracture a formation surrounding a subterranean wellbore, involving a tool string configured to be deployed in the wellbore, and an acoustic pulse generator connected to the tool string and configured to transmit acoustic pressure pulses into the formation. Information related to the acoustic pulses detected and transmitted by the array of circumferentially disposed sensors can be analyzed by a computing device and used to generate a one or multi-dimensional map of the complexity of fractured formation.
Market et al. (“Acoustic Fracture Characterisation - Intelligent Interpretation” SPWLA 58th Annual Logging Symposium, June 17-21, 2017) teaches a method for characterizing fracture, involving using acoustic waveforms to map the extent of fractures away from the wellbore and to detect fractures that do not intersect the wellbore at all.

Sadigova A. et al. (“Where’s My Fracture Gone? – Imaging a Hydraulic Fracture Away From a Cased Borehole Before and After Stimulation” SPWLA 57th Annual Logging Symposium, June 25-29, 2016) teaches a method of estimating the existence/dimensions/orientation of the fractures after proppant injection based on Cross-dipole acoustic waveform data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN C KUAN/Primary Examiner, Art Unit 2857